FILED
                              NOT FOR PUBLICATION                           SEP 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MONTY SATRIAWAN,                                  No. 08-71264

               Petitioner,                        Agency No. A095-630-008

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Monty Satriawan, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen, and review de novo claims of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
due process violations, including ineffective assistance of counsel claims.

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the

petition for review.

      The BIA did not abuse its discretion in denying Satriawan’s motion to

reopen where he failed to establish that ineffective assistance of counsel may have

affected the outcome of his case. See Rojas-Garcia v. Ashcroft, 339 F.3d 814, 826

(9th Cir. 2003) (to prevail on an ineffective assistance of counsel claim a petitioner

must demonstrate prejudice).

      Satriawan’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                           2                                    08-71264
                                                                         FILED
                                                                          SEP 27 2010

                                                                      MOLLY C. DWYER, CLERK
                                                                       U .S. C O U R T OF APPE ALS




Circuit Judge N.R. Smith dissents, based on the prejudice standard.